"Every jailer shall provide each prisoner in his custody with necessary sustenance, clothing, bedding, fuel, and medical attendance." G. L., c. 285, s. 4. If he fails to do so, or *Page 283 
if he defrauds the prisoner of anything for which he charges the county, he is liable to a forfeiture of twenty dollars, to be recovered by any one who will sue for it (s. 5). In performing the duty he acts as a public officer, and not as agent or servant of the county (s. 3). De Courcey's Petition,22 N.H. 368, 369. The commissioners are required to allow him, out of the county treasury, reasonable compensation for the support furnished to prisoners confined on criminal process (s. 4), upon the presentment of his claim accompanied by proper vouchers and supported by evidence that it is just and true (c. 25, s. 9). When such a prisoner is removed from a jail in the county in which he is committed to a jail of another county, under c. 285, s. 10, the expenses of his removal and maintenance are chargeable to the county from which he is removed (s. 11). By virtue of these provisions it was the duty of the jailer of Hillsborough county to provide necessary medical attendance for Almy while in his custody, and Grafton county is chargeable with the reasonable expense of such attendance. The commissioners of Hillsborough county were not authorized to direct the jailer whom he should employ, or to dictate the terms of employment, and it was not their duty to audit his claim for reimbursement. His claim is against Grafton county directly, and not through the agency of Hillsborough county or any of its officers. These circumstances render it evident that Almy was not chargeable to Hillsborough county within the meaning of the term as used in the plaintiff's contract with one of the commissioners of that county, and consequently that medical attendance upon him was not provided for by the contract. The plaintiff has a claim against the jailer of Hillsborough county for his attendance upon Almy, and upon its payment the jailer will be entitled to reimbursement from the treasury of Grafton county. Instead of this circuitous method of adjusting the claim, it may be presented by the plaintiff directly to the commissioners of Grafton county, and be adjusted by them without the intervention of the jailer. Slotts v. Rockingham County, 53 N.H. 598.
Case discharged.
SMITH, J., did not sit: DOE, C. J., and CARPENTER, J., dissented: the others concurred.